

116 HR 5604 IH: Advanced Manufacturing Jobs in America Act
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5604IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Mrs. Torres of California (for herself and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Workforce Innovation and Opportunity Act to establish demonstration and pilot projects
			 to facilitate education and training programs in the field of advanced
			 manufacturing.
	
 1.Short titleThis Act may be cited as the Advanced Manufacturing Jobs in America Act. 2.Demonstration and pilot projects to support advanced manufacturing workforce developmentSection 169 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224) is amended—
 (1)by adding at the end the following:  (d)Advanced manufacturing workforce development program (1)In generalUnder a plan published under subsection (b), the Secretary shall, through grants or contracts, carry out demonstration and pilot projects for the purpose of facilitating education and training programs in the field of advanced manufacturing, which projects shall—
 (A)target skills and competency development in communities with expected growth in advanced manufacturing;
 (B)provide education and training, for available jobs or job openings that are anticipated in advanced manufacturing, which result in a covered skill set and corresponding covered credential;
 (C)educate individuals about opportunities for career advancement within advanced manufacturing; and (D)be carried out in a way that gives priority to incumbent workers, dislocated workers, and unemployed individuals.
							(2)Eligible entities
 (A)In generalTo be eligible to receive a grant or contract under this subsection for a project under paragraph (1), an entity shall be one of the following entities in any of the several States or territories, in partnership with a manufacturer who employs individuals with advanced manufacturing skills (or a consortium of such partnerships):
 (i)A technical college that offers a 2-year degree or program of study or an individual community college, such as a public or nonprofit community college, or a community college that is a tribally controlled college or university (as defined in section 2(a) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801(a))).
 (ii)A community college district system. (iii)A State community college system.
 (iv)A local board, in partnership with one or more one-stop centers, that specifies one or more community colleges where education and training activities will occur.
 (v)A manufacturing extension center established under section 25(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278k).
 (vi)A local educational agency. (vii)Another entity, such as a public-private partnership, or the collection of entities and individuals carrying out an advanced manufacturing forum, that would serve educationally underserved communities.
 (B)PriorityThe Secretary shall give priority to any consortium of the partnerships described in subparagraph (A) that leverages substantial non-Federal funding for the project involved.
 (3)ApplicationTo be eligible to receive a grant or contract under this subsection, an entity shall submit an application at such time and in such form and manner as the Secretary shall determine, including the following:
 (A)A description of the eligible entity, evidence of the eligible entity’s capacity to carry out activities in support of the strategic objectives described in the subparagraphs of paragraph (1), and a description of the expected participation and responsibilities of the eligible entity, or each partnership in the eligible entity in the case of a consortium.
 (B)A description of education and training activities to be provided that will— (i)develop skills and competencies demanded by advanced manufacturing businesses;
 (ii)lead to a covered skill set and a corresponding covered credential; and (iii)educate individuals about opportunities for career advancement and wage growth within advanced manufacturing.
 (C)A description of how the economy where the entity is located would benefit, including— (i)evidence of the growth of advanced manufacturing in the State or locality involved;
 (ii)information on the potential for additional job growth with investments in advanced manufacturing; and
 (iii)information on how the activities will expose incumbent or dislocated workers, or unemployed individuals, to new advanced manufacturing technology skill sets.
 (D)A description of how the eligible entity will employ evidence-based training models that integrate academic instruction with training, including on-the-job training in advanced manufacturing, to meet performance goals described in paragraph (5).
 (E)A description of how the eligible entity will coordinate activities with State boards or local boards, and State or local economic development officials.
 (F)In the case of education and training activities that lead to a covered credential, a description of those activities leading to that credential.
 (4)ActivitiesActivities to be carried out under a project funded under paragraph (1) may include— (A)classroom and onsite experiential learning;
 (B)on-the-job training; (C)training which fits into an industry-recognized competency model for advanced manufacturing;
 (D)development and implementation of registered apprenticeship and pre-apprenticeship programs; (E)coordination with local boards in order to implement and utilize existing (as of the first date of such coordination) articulation agreements with universities and other educational partners;
 (F)distance learning; and (G)any other activity the Secretary considers appropriate for providing education or training in advanced manufacturing.
							(5)Performance goals and measures
 (A)GoalsThe performance goals for the activities provided through a project under this subsection shall be to—
 (i)enhance the skill sets of incumbent and dislocated workers, and unemployed individuals, who live in communities with expected growth in advanced manufacturing and enable such workers to obtain a covered skill set and a corresponding covered credential;
 (ii)develop competencies of individuals with limited experience in advanced manufacturing; (iii)strengthen community college partnerships with manufacturing extension centers described in paragraph (2)(A)(v) and advanced manufacturing businesses in an effort to meet the needs of the businesses for adaptability in training of incumbent and dislocated workers, and unemployed individuals;
 (iv)more fully utilize the capabilities of such manufacturing extension centers within the State involved;
 (v)strengthen partnerships of advanced manufacturing businesses with local boards and, if applicable, local educational agencies; and
 (vi)help incumbent and dislocated workers, and unemployed individuals, develop skills which lead to greater earnings.
 (B)MeasuresThe Secretary shall negotiate and reach agreement with each eligible entity that receives a grant or contract under this subsection, on performance measures that will be used to evaluate the performance of the eligible entity in carrying out the activities provided through a project under this subsection. Each performance measure shall be designed to enable the eligible entity to meet the performance goals described in subparagraph (A) and shall include an indicator of performance, which may include—
 (i)the number of incumbent and dislocated workers, and unemployed individuals, receiving a covered credential for advanced manufacturing;
 (ii)the number of incumbent and dislocated workers, and unemployed individuals, attaining basic skills, as described in a covered skill set for advanced manufacturing;
 (iii)the number of incumbent workers whose education and training, provided through a project, enables them to meet the needs of their employers for skilled workers to enhance operations;
 (iv)the earnings growth of a manufacturer as a result of education and training provided through a project; and
 (v)another indicator the Secretary determines to be necessary to meet performance goals described in subparagraph (A).
 (6)EvaluationBeginning not later than 1 year after the date of the first disbursement of funds under this subsection, the Secretary shall provide for the continuing evaluation of the projects described in this subsection and funded under section 172, and shall transmit a report of the evaluation to Congress not later than 2 years after such date.
 (7)DefinitionIn this subsection: (A)Covered credentialThe term covered credential means—
 (i)an industry-recognized and nationally portable credential, such as an educational certificate or degree, an occupational license, an industry-sponsored certificate or certification, and a registered apprenticeship certificate or degree; or
 (ii)an employer-recognized credential. (B)Covered skill setThe term covered skill set means an industry-recognized or employer-recognized skill set.; and
 (2)in subsection (b)(1), by inserting after the first sentence the following: The plan shall describe the projects described in subsection (d), to be carried out in accordance with that subsection..
 3.Effective dateThe amendments made by this Act shall take effect as if enacted as part of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
		